DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive.
35 USC §103 Rejections
Regarding claim 1, the applicant argues that an upper limit of allowable interference is different from an upper limit of transmission rates, and re-grouping the secondary system apparatuses as taught by Sun has nothing to do with determining an upper limit on transmission rates.  In view of this, Sun does not teach “determining, by the processor, an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario” (Remarks, page 3)
In response to applicant’s argument, the examiner respectfully disagrees.
Sun discloses “based on a received coexistence management request, spectrum utilization of one or more secondary system apparatuses by a conventional coexistence management method, to reduce interference among the secondary system apparatuses, while transmission power of each secondary system apparatus must be in a range that is not beyond an upper limit for the transmission power (See [0072])
Regarding claim 14 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Zhu et al. (US 2015/0036514 A1) hereinafter “Zhu” in view of Sun (US 2019/0059000A1)
As per claim 1, Zhu discloses a method, comprising: 
identifying, by a processor of a first apparatus, an onset of a coexistence scenario (Zhu, [0089], When the different network co-existence configuration is identified and implemented; See [0090], identifies when there is a co-existence issue) involving simultaneous transmission and receiving using a first wireless technology and a second wireless technology different from the first technology, respectively (Zhu, [0069], addresses radio-to-radio coexistence issues, where WAN 112 and WLAN 118 communications are being processed simultaneously), in wireless communications with a second apparatus under a frequency-division duplexing (FDD) mode (Zhu, [0087], Co-existence of FDD)
Zhu does not explicitly disclose determining, by the processor, an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario.
Sun discloses determining, by the processor, an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario (Sun, [0072], based on a received coexistence management request, spectrum utilization of one or more secondary system apparatuses by a conventional coexistence management method, to reduce interference among the secondary system apparatuses, while transmission power of each secondary system apparatus must be in a range that is not beyond an upper limit for the transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sun related to determine an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario and have modified the teaching of Zhu in order to optimize spectrum efficiency ([0002])
Zhu in view of Sun disclose performing, by the processor, transmissions at or without exceeding the upper limit until the coexistence scenario is over (Zhu, [0122], transmitting WLAN 802.11g signals at 6 Mbps and LTE signals at a maximum LTE transmission power of 23 dBm)

As per claim 2, Zhu in view of Sun disclose the method of claim 1, wherein the determining of the upper limit on transmission rates comprises determining the upper limit on transmission rates based on a received signal strength indication (RSSI) of a transmission from the second apparatus to the first apparatus (Zhu, [0091], determine if a reconfiguration of network parameters for a WLAN and/or an LTE network for a communication device should be implemented. Network signals received at the communication device are measured as a received strength signal indicator (RSSI) value)

As per claim 3, Zhu in view of Sun disclose the method of claim 2, wherein the determining of the upper limit on transmission rates based on the RSSI of the transmission from the second apparatus to the first apparatus comprises:
receiving a signal from the second apparatus (Zhu, [0015], received signals from the second network)
determining a path loss by subtracting the RSSI and a delta margin from an estimated transmission power of the second apparatus (Zhu, [0118], a current value of the RSSI may be estimated)
and determining whether a power level corresponding to an initial transmission rate is greater than a receiving sensitivity requirement (Zhu, [0151], determination is made as to whether a change in the transmission power level for the selected network is needed)

As per claim 4, Zhu in view of Sun disclose the method of claim 3, wherein, responsive to the power level corresponding to the initial transmission rate being less than the receiving sensitivity requirement or the upper limit being a lowest transmission rate among a plurality of possible transmission rates of the first apparatus, further comprising: controlling a first transceiver of the first apparatus that uses the first wireless technology to stop or avoid concurrence of the first transceiver receiving using the first wireless technology while a second transceiver of the first apparatus is transmitting using the second technology (Zhu, [0085], where both the LTE and WLAN radios may operate concurrently or nearly concurrently with no co-existence interference or an acceptable amount of interference)
As per claim 5, Zhu in view of Sun disclose the method of claim 4, wherein the first wireless technology comprises Bluetooth (Zhu, [0069], WLAN/Bluetooth), and wherein the second wireless technology comprises Wi-Fi (Zhu, [0145], a Wi-Fi)

As per claim 6, Zhu in view of Sun disclose the method of claim 3, wherein, responsive to the power level corresponding to the initial transmission rate being less than the receiving sensitivity requirement or the upper limit being a lowest transmission rate among a plurality of possible transmission rates of the first apparatus, further comprising: switching the wireless communications with the second apparatus out of the FDD mode (Zhu, [0086], Co-existence of FDD communications for both networks with WLAN receiver sensitivities as "victim”)

As per claim 7, Zhu in view of Sun disclose the method of claim 6, wherein the switching the wireless communications with the second apparatus out of the FDD mode comprises switching the wireless communications with the second apparatus to a time-division duplexing (TDD) mode (Zhu, [0087], Co-existence of TDD communications for both networks with both LTE and WLAN receiver sensitivities as "victims")

As per claim 8, Zhu in view of Sun disclose the method of claim 3, wherein, responsive to the power level corresponding to the initial transmission rate being less than the receiving sensitivity requirement or the upper limit being a lowest transmission rate among a plurality of possible transmission rates of the first apparatus, further comprising: maintaining a transmission rate at the initial transmission rate for transmissions throughout the coexistence scenario (Sun, [0072], while transmission power of each secondary system apparatus must be in a range that is not beyond an upper limit for the transmission power)

As per claim 9, Zhu in view of Sun disclose the method of claim 3, wherein, responsive to the power level corresponding to the initial transmission rate being greater than the receiving sensitivity requirement, further comprising: setting a transmission rate for transmissions throughout the coexistence scenario to be either the initial transmission rate or a normal rate for a non-coexistence scenario, whichever is lower (Zhu, [0026], when the strength of the received signals is greater than the threshold, the method may further comprise lowering a transmission power of signals sent to the second communication network)

As per claim 10, Zhu in view of Sun disclose the method of claim 1, wherein the determining of the upper limit on transmission rates comprises determining the upper limit on transmission rates based on a histogram of packet success counts or packet failure counts associated with past communications with the second apparatus (Sun, [0005], the maximum actual transmission power of the secondary system apparatus cannot exceed the upper limit of transmission power)

As per claim 11, Zhu in view of Sun disclose the method of claim 10, wherein the determining of the upper limit on transmission rates based on the histogram comprises: modifying an initial transmission rate based on the histogram; and setting a transmission rate for transmissions throughout the coexistence scenario to be either the initial transmission rate or a normal rate for a non-coexistence scenario, whichever is lower (Zhu, [0026], lowering a transmission power of signals)

As per claim 12, Zhu in view of Sun disclose the method of claim 11, wherein the modifying of the initial transmission rate based on the histogram comprise: increasing the initial transmission rate in case a success rate according to the histogram is greater than a first threshold; or decreasing the initial transmission rate in case the success rate according to the histogram is less than a second threshold different from the first threshold (Zhu, [0015], when the strength of the received signals is less than the threshold, adjusting a network parameter of signals received from the second communication network by the communication device)

As per claim 13, Zhu in view of Sun disclose the method of claim 1, wherein the first wireless technology comprises Bluetooth (Zhu, [0069], WLAN/Bluetooth), and wherein the second wireless technology comprises Wi-Fi (Zhu, [0145], a Wi-Fi)

As per claim 14, Zhu discloses an apparatus, comprising: 
a first transceiver (Zhu, [0043], transceiver) configured to wirelessly transmit and receive (Zhu, [0064], transmitted and/or received signals) using a first wireless technology (Zhu, [0064], WLAN) 
a second transceiver configured to wirelessly transmit and receive using a second technology different from the first technology (Zhu, [0043], a Wi-Fi)
and a processor coupled to control the first transceiver and the second transceiver, the processor (Zhu, [0028], a processor) configured to perform operations comprising: 
identifying an onset of a coexistence scenario (Zhu, [0089], When the different network co-existence configuration is identified and implemented; See [0090], identifies when there is a co-existence issue) involving simultaneous transmission and receiving using the first wireless technology and the second wireless technology (Zhu, [0069], addresses radio-to-radio coexistence issues, where WAN 112 and WLAN 118 communications are being processed simultaneously), respectively, in wireless communications with one other apparatus under a frequency-division duplexing (FDD) mode (Zhu, [0087], Co-existence of FDD)
Zhu does not explicitly disclose determining an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario.
Sun discloses determining an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario (Sun, [0072], based on a received coexistence management request, spectrum utilization of one or more secondary system apparatuses by a conventional coexistence management method, to reduce interference among the secondary system apparatuses, while transmission power of each secondary system apparatus must be in a range that is not beyond an upper limit for the transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sun related to determine an upper limit on transmission rates responsive to identifying the onset of the coexistence scenario and have modified the teaching of Zhu in order to optimize spectrum efficiency ([0002])
Zhu in view of Sun disclose performing, via the first transceiver and the second transceiver, transmissions at or without exceeding the upper limit until the coexistence scenario is over (Zhu, [0122], transmitting WLAN 802.11g signals at 6 Mbps and LTE signals at a maximum LTE transmission power of 23 dBm)

As per claim 15, Zhu in view of Sun disclose the apparatus of claim 14, wherein, in determining the upper limit on transmission rates, the processor is configured to determine the upper limit on transmission rates based on a received signal strength indication (RSSI) of a transmission from the other apparatus to the first apparatus by performing operations comprising: 
receiving a signal from the other apparatus apparatus (Zhu, [0015], received signals from the second network)
determining a path loss by subtracting the RSSI and a delta margin from an estimated transmission power of the other apparatus (Zhu, [0118], a current value of the RSSI may be estimated)
and determining whether a power level corresponding to an initial transmission rate is greater than a receiving sensitivity requirement (Zhu, [0151], determination is made as to whether a change in the transmission power level for the selected network is needed)
As per claim 16, Zhu in view of Sun disclose the method of claim 15, wherein, responsive to the power level corresponding to the initial transmission rate being less than the receiving sensitivity requirement or the upper limit being a lowest transmission rate among a plurality of possible transmission rates of the first apparatus, the processor is further configured to perform a first operation, a second operation, or a third operation, and wherein: 
the first operation comprises controlling a first transceiver of the first apparatus that uses the first wireless technology to stop or avoid concurrence of the first transceiver receiving using the first wireless technology while a second transceiver of the first apparatus is transmitting using the second technology (Zhu, [0085], where both the LTE and WLAN radios may operate concurrently or nearly concurrently with no co-existence interference or an acceptable amount of interference), the second operation comprises switching the wireless communications with the other apparatus out of the FDD mode, and the third operation comprises maintaining a transmission rate at the initial transmission rate for transmissions throughout the coexistence scenario (Zhu, [0086], Co-existence of FDD communications for both networks with WLAN receiver sensitivities as "victim”)
As per claim 17, Zhu in view of Sun disclose the apparatus of claim 16, wherein the first wireless technology comprises Bluetooth, wherein the second wireless technology comprises Wi-Fi, and wherein the switching the wireless communications with the other apparatus out of the FDD mode comprises switching the wireless communications with the other apparatus to a time-division duplexing (TDD) mode (Zhu, [0087], Co-existence of TDD communications for both networks with both LTE and WLAN receiver sensitivities as "victims")

As per claim 18, Zhu in view of Sun the apparatus of claim 15, wherein, responsive to the power level corresponding to the initial transmission rate being greater than the receiving sensitivity requirement (Zhu, [0026], when the strength of the received signals is greater than the threshold, the method may further comprise lowering a transmission power of signals sent to the second communication network), the processor is further configured to set a transmission rate for transmissions throughout the coexistence scenario to be either the initial transmission rate or a normal rate for a non-coexistence scenario, whichever is lower (Zhu, [0026], lowering a transmission power of signals)
As per claim 19, Zhu in view of Sun disclose the apparatus of claim 14, wherein, in determining the upper limit on transmission rates, the processor is configured to determine the upper limit on transmission rates based on a histogram of packet success counts or packet failure counts associated with past communications with the other apparatus by performing operations comprising: modifying an initial transmission rate based on the histogram (Sun, [0005], the maximum actual transmission power of the secondary system apparatus cannot exceed the upper limit of transmission power); and setting a transmission rate for transmissions throughout the coexistence scenario to be either the initial transmission rate or a normal rate for a non-coexistence scenario, whichever is lower (Zhu, [0026], lowering a transmission power of signals)

As per claim 20, Zhu in view of Sun disclose the apparatus of claim 19, wherein, in modifying the initial transmission rate based on the histogram, the processor is configured to perform either: increasing the initial transmission rate in case a success rate according to the histogram is greater than a first threshold; or decreasing the initial transmission rate in case the success rate according to the histogram is less than a second threshold different from the first threshold (Zhu, [0015], when the strength of the received signals is less than the threshold, adjusting a network parameter of signals received from the second communication network by the communication device)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462